DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (US 2008/0238495 A1).
For claim 1, Figure 1 of Tachibana et al. teaches a PLL circuit comprising: a voltage-controlled oscillator (106, see detail in Figure 3) including an inductor (L1-L2) and a capacitor (VR1-VR2, CF1-CF4) and configured to output an oscillation signal (fout) having a 5frequency according to an input control voltage value (output of 105) due to a resonance phenomenon caused by the inductor and the capacitor, FV characteristics between the frequency and the input control voltage value (output of 105) being able to be varied due to any one frequency band being selected from among a plurality of frequency bands; 10a phase comparator (103) configured to receive the oscillation signal output (fout) from the voltage-controlled oscillator (106) or a 

For claim 3, it is seen in the operation of the PLL in Figures 1 and 3 of Tachibana et al. that the FV characteristics adjustment unit (9) selects any one of the plurality of frequency bands on the basis of any one of the boundary on the high 20frequency side and the boundary on the low frequency side and adjusts the FV characteristics (by controlling the capacitance value by selecting the capacitor, see Figure 3).
Allowable Subject Matter
Claims 7-8 are allowed.
Response to Arguments
Applicant's arguments filed on 1/21/21 for claim 1 have been fully considered but they are not persuasive.
For claim 1, Applicant argues that Tachibana does not disclose the limitation "the FV characteristics adjustment unit configured to select a frequency band in the voltage-controlled oscillator on the basis of a boundary between a frequency band in which the frequency difference determination unit determines that the frequency difference is equal to or smaller than the threshold value and a frequency band in which the frequency difference determination unit determines that the frequency difference exceeds the threshold value among the plurality of frequency bands that are settable in the voltage-controlled oscillator, and adjust the FV characteristics".  However, this argument is not persuasive because Figure 1 of Tachibana .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842